Case 0:18-cv-62287-UU Document 9 Entered on FLSD Docket 10/17/2018 Page 1 of 4



                               UN ITED STA TES D ISTRICT COU RT
                               SOUTHERN DISTRICT OF FLORIDA
                                CASE NO.18-62287-CIV-UN GARO

 TOD D RIZZI,
               Plaintiffts),


 ZW ICKER & A SSOCIATES,P.C.,
               Defendantts).


                          O R D ER O F R EFER R AL T O M EDIA TIO N

        PretrialConference having been setin thism atterfor11:00 A.M .on APRIL 26,2019,
 pursuantto Rule 16 oftheFederalRulesofCivilProcedureand LocalRule 16.2 oftheLocal
 RulesoftheUnited StatesDistrictCourtforthe Southern DistrictofFlorida,itishereby

        O R D ERED A N D A DJUD G ED as follow s:

        1. A 11parties are required to participate in m ediation.

         2. Plaintiffs counsel,or anotherattorney agreed upon by allcounselofrecord and any
 unrepresentedparties,shallberesponsibleforschedulingthem ediationconference.Thepartiesare
 encouraged to availthem selvesofthe servicesofany m ediatoron the ListofCertitied M ediators,
 m aintained in the officeoftheClerk ofthe Court,butm ay selectany otherm ediator. The parties
 shallagreeuponamediatorwithinfifteen(15)daysfrom thedatehereof,andshalladvisetheCoul'
                                                                                     t
 asto such choicewithin thatperiod oftim e.lfthere isno agreem ent,lead counselshallnotify the
 Clerkinwritingwithinfifteen(15)days,andtheClerkshalldesignateamediatorfrom theListof
 Certified M ediators,which designation shallbe made on a blind rotation basis.Thepartiesshall
 completethe mediation within fifteen (15)daysafterthe discovery cutoffdate setforth in the
 Scheduling OrderforPretrialConference and Trial.

        3. A place,date and tim e form ediation convenientto the m ediator,counselofrecord,and
 unrepresented partiesshallbeestablished.The lead attorney shallcom pletethe fonn orderattached
 and subm ititto the Court.

        4.Theappearance ofcounseland each party ism andatory.Ifaparty isa legalbusinessentity
 (i.e.a corporation orpartnership),a representative orrepresentatives ofsuch entity with full
 settlementauthoritymustattend.lfinsuranceisinvolved,anadjusterwithauthorityuptothepolicy
 lim itsorthe m ostrecentdem and,w hichever is low er,shallattend.
Case 0:18-cv-62287-UU Document 9 Entered on FLSD Docket 10/17/2018 Page 2 of 4




         5.A11discussions,representationsand statementsm ade atthemediation conferenceshall
 be confidentialand privileged.

        6.Atleastten(10)dayspriortothemediationdate,a1lpartiesshallpresenttothemediator
 abriefwritten summ ary ofthe case identifying issuestoberesolved. Copiesofthese summ aries
 shallbe served on allotherparties.

        7. The Courtm ay im pose sanctionsagainstpartiesand/orcounselw ho do notcom ply w ith
 theattendanceorsettlem entauthorityrequirementshereinorwho otherwiseviolatethetennsofthe
 Order. The m ediatorshallreportnon-attendance and m ay recom m end im position ofsanctions by
 the Courtfornon-attendance.

        8. The mediatorshallbe compensated in accordance with the standing orderofthe Court
 enteredpursuanttoLocalRule16.2(B)(7),oronsuchbasisasmaybeagreedto inwritingbythe
 partiesandthem ediatorselectedbytheparties.Thecostofm ediationshallbesharedequallybythe
 partiesunlessotherwiseorderedbytheCourt.A11paymentsshallberem ittedtothemediatorwithin
 thirty(30)daysofthedateofthebill.Noticetothemediatorofcancellationofsettlementpriorto
 thescheduled mediationconferencemustbegivenatleasttwo (2)fullbusinessdaysinadvance.
 Failure to do so w illresultin im position ofa fee for one hour.

        9.Ifa fullorpartialsettlem entisreached in thecase,counselshallprom ptly notifytheCourt
 ofthesettlementinaccordancewithLocalRule16.2(F),bythefilingofanoticeofsettlementsigned
 bycounselofrecordwithin ten (10)daysofthemediationconference.Thereafterthepartiesshall
 forthwith subm itan appropriatepleading concluding thecase.

        10. W ithin seven (7)daysfollowingthemediation conference,themediatorshallfilea
 M ediationReportindicatingwhethera11requiredpartieswerepresent.Thereportshallalso indicate
 whetherthecasesettled(infullorinpart),wascontinuedwiththeconsentoftheparties,orwhether
 the m ediatordeclared an im passe.

         11.Ifm ediation isnotconducted,thecasem ay be stricken from thetrialcalendar,and other
 sanctionsm ay be im posed.

        DONEANDORDEREDatMiami,Floridathis Jv dayofOctober,2018.

                                              UR SUL A U N G A R O
                                              UN ITED ST ATE S DISTR ICT JU D G E
 cc:A 11CounselofRecord
Case 0:18-cv-62287-UU Document 9 Entered on FLSD Docket 10/17/2018 Page 3 of 4



                             UN ITED STATES DISTRICT COURT
                             SOU TH ERN D ISTRICT O F FLORID A

                             CA SE N O .18-62287-CIV -UN G ARO

 TO D D RIZZI,
             Plaintiffts),


 ZW ICKER & ASSOCIATES,P.C.,
            Defendant.
                            /


                             OR DER SCHEDU LIN G M EDIA TION



       Themediation conferencein thismattershallbeheld with

                                                                                    2018,




                                                                                  Florida.

       EN TER ED this         day of                     2018.



                                          UR SULA UN G A R O
                                          UN ITED STA TE S D ISTR IC T JU D G E

 cc:   A1lcounselofrecord
Case 0:18-cv-62287-UU Document 9 Entered on FLSD Docket 10/17/2018 Page 4 of 4



                                      UN ITED STA TES D ISTRICT COU RT
                                      SOUTHERN DISTRICT OF FLORIDA
                                      Case N o.


                                                                                   Exhibit$tA ''
                           Plaintiff,

                                                      EX H IBIT AN D W IT NE SS LIST


                          Defendant.




 P1fNo efNo DateOffered   Oblectl
                                ons   Mar
                                        ked Adml
                                               tted          DescrjPtion OfExhibitsand W itnesses
